13 N.Y.2d 878 (1963)
In the Matter of Charles A. Drake, Appellant,
v.
John K. McAfee et al., Constituting the Board of Elections of Hamilton County, and Edwin Galusha, Respondents.
Court of Appeals of the State of New York.
Argued August 30, 1963.
Decided August 30, 1963.
Ira M. Ball and Arnold L. Speiller for appellant.
James S. Carter, Charles S. Tracy and Harry F. Dunkel for respondents.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, FOSTER and SCILEPPI.
Order affirmed, without costs; no opinion.